DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.

 REJECTIONS WITHDRAWN
All of the 102 and 103 rejections set forth in the final rejection of 11/2/22, pages 2-6, paragraphs 5-10 have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeLoarer (US 2014/0242356) in view of either Takahashi et al. (US 2004/0129788) or Takahashi (US 2004/0031855).
LeLoarer discloses a resin card medium comprising (paragraph [0001]):  a substrate (3, 20 or 30 from Figs. 1-4) having one electronic component or two or more electronic components installed on one side of the substrate (paragraphs [0130 -0144], Figs. 1-4 and Examples 4-5); a plant fiber-containing resin layer (2A, 2B, 20 or 30 (either one can be the substrate or the resin layer) from Figs. 1-4, [0026 – 0030], [0055 – 0059], [0068 – 0077], Examples 3-5) being laminated on a surface of the substrate on a side on which the electronic component or electronic components are installed and containing plant fibers; and a first finishing layer (10A or 10B from Fig. 3, paragraphs [0130 -0144], Examples 3-5) being laminated on a surface of the substrate on a side opposite to the side on which the electronic component or electronic components are installed, a second finishing layer is further laminated on the plant fiber containing resin layer such that the plant fiber containing resin layer is between the substrate and second finishing layer layer (10A or 10B from Fig. 3, paragraphs [0130 -0144], Examples 3-5).
LeLoarer discloses that the total thickness of the card is 760 microns (paragraph [0086]) and the thickness of the finishing layers (10A, 10B) are 50 - 200 microns each (paragraph [0141]).	Assuming the combined thickness of the finishing layers in 400 microns, the thickness of the remaining card is 360 microns which is approximately 47% of the total thickness.  Therefore, LeLoarer discloses a percentage of a total of a 
LeLoarer further discloses wherein the substrate is disposed in such a way as to be displaced to a front side or a rear side from a middle position in a thickness direction of the resin card medium in a longitudinal cross sectional view (Fig. 3), wherein the first finishing layer and/or the second finishing layer are/is plant fiber-non-containing resin layers or a plant fiber-non-containing resin layer which contain/contains no plant fibers (paragraphs [0129 – 0144], Figs. 1-4, Examples 3-5), wherein a resin material of the plant fiber-containing resin layer and/or the plant fiber non-containing resin layer is polyethylene terephthalate (paragraph [0141]).
	LeLoarer does not disclose two or more electronic components installed on and protruding out from one side of a substrate.
	Takahashi ‘788 discloses two or more electronic components installed on and protruding out from one side of a substrate (Fig. 2(a), paragraphs [0073] – [0080]) in IC card (paragraph [0001]) for the purpose of providing improved security, improved manufacturing efficiency and traceability in higher dimensions (paragraph [0010]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to provide two or more electronic components installed on and protruding out from one side of a substrate in LeLoarer in order to providing improved security, improved manufacturing efficiency and traceability in higher dimensions as taught or suggested by Takahashi ‘788.
	Takahashi ‘855 discloses two or more electronic components installed on and protruding out from one side of a substrate (Figs. 1, 10, 12, paragraphs [0040 – 0043]) in an electronic card (paragraph [0001]) for the purpose of providing improved bending strength and protecting an IC-tip (paragraph [0007]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to provide two or more electronic components installed on and protruding out from one side of a substrate in LeLoarer in order to providing improved bending strength and protecting an IC-tip as taught or suggested by Takahashi ‘855.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeLoarer (US 2014/0242356) in view of either Takahashi et al. (US 2004/0129788) or Takahashi (US 2004/0031855), as applied to claims 1-3, 6 and 26 above, and further in view of Saito et al. (US 2015/0286922).
LeLoarer does not disclose further comprising a display part and/or a fingerprint detection part being installed on the substrate and being exposed outside by providing an opening part for one part of the plant fiber-containing resin layer.
Saito discloses further comprising a display part and/or a fingerprint detection part being installed on the substrate and being exposed outside by providing an opening part for one part of the plant fiber-containing resin layer (paragraphs [0098 – 0099]) in a card (paragraph [0002]) for the purpose of providing improved security (paragraph [0003]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided further comprising a display part and/or a fingerprint detection part being installed on the substrate and being exposed outside by providing an opening part for one part of the plant fiber-containing resin layer in LeLoarer in order to provide improved security as taught or suggested by Saito.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeLoarer (US 2014/0242356) in view of either Takahashi et al. (US 2004/0129788) or Takahashi (US 2004/0031855), as applied to claims 1-3, 6 and 26 above, and further in view of in view of Pennaz et al. (US 2006/0227523).
LeLoarer does not disclose wherein a shape and dimensions of the resin card medium are in conformity with an ISO/IEC 7810:2003 standard, wherein a warpage amount of the resin card medium in conformity with the ISO/IEC 7810:2003 standard is 1.5 mm or less and besides the ISO standard, a depth of a local depressed part of the resin card medium is less than 0.2 mm.
Pennaz discloses wherein a shape and dimensions of the resin card medium are in conformity with an ISO/IEC 7810:2003 standard, wherein a warpage amount of the resin card medium in conformity with the ISO/IEC 7810:2003 standard is 1.5 mm or less and besides the ISO standard (paragraph [0006]) and a process by which fissures, cracks, or depressions are eliminated or greatly reduced (paragraphs [0112 – 0116]) in order to provide a card which possesses desired structural, dimensional and flexibility properties (paragraph [0017]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein a shape and dimensions of the resin card medium are in conformity with an ISO/IEC 7810:2003 standard, wherein a warpage amount of the resin card medium in conformity with the ISO/IEC 7810:2003 standard is 1.5 mm or less and besides the ISO standard, a depth of a local depressed part of the resin card medium is less than 0.2 mm in LeLoarer in order to provide a card which possesses desired structural, dimensional and flexibility properties as taught or suggested by Pennaz.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeLoarer (US 2014/0242356) in view of in view of either Takahashi et al. (US 2004/0129788) or Takahashi (US 2004/0031855), as applied to claims 1-3, 6 and 26 above, and further in view of Herslow et al. (US 2018/0349751).
LeLoarer does not disclose wherein a resin material of the plant fiber-containing resin layer and/or the plant fiber-non-containing resin layer is copolymerized polyester resin (PET resin).
Herslow discloses an outer lay of copolymerized polyester resin (PET resin) (paragraph [0005]) in a card for the purpose of providing improved aesthetics (paragraphs [0003 – 0004]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein a resin material of the plant fiber-containing resin layer and/or the plant fiber-non-containing resin layer is copolymerized polyester resin (PET resin) in LeLoarer in order to provide improved aesthetics as taught or suggested by Herslow.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 1/24/2022 have been carefully considered but are moot in view of the new grounds for rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
February 24, 2022